ITEMID: 001-108502
LANGUAGEISOCODE: ENG
RESPONDENT: ARM
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF BUKHARATYAN v. ARMENIA
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Article 9 - Freedom of thought conscience and religion (Article 9-1 - Manifest religion or belief);Non-pecuniary damage - award
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Ineta Ziemele;Josep Casadevall;Luis López Guerra;Mihai Poalelungi
TEXT: 5. The applicant was born in 1980 and lives in Yerevan.
6. The applicant is a Jehovah’s Witness. From 1993 he attended various Jehovah’s Witnesses religious services and was baptised on 26 June 1994 at the age of 13.
7. On 4 January 1997 the applicant was registered as a person liable for military service with the Shahumyan Military Commissariat.
8. In September 1998, when the applicant turned 18, he advised the military commissariat by letter that he refused to serve in the military because of his religious beliefs. At that time, he also left home being afraid that he would be taken to the military by force.
9. During the following months, according to the applicant, military personnel harassed his family in an attempt to force him to join the military.
10. On 15 December 1998 the applicant sent identical letters to the General Prosecutor of Armenia, the Ministry of Justice of Armenia, the Military Commissioner of Armenia, the Malatia-Sebastia District Prosecutor’s Office and the Shahumyan Military Commissariat, stating that it was contrary to his conscience and religious beliefs to serve in the military and that he was willing to perform alternative civilian service.
11. By a letter of 28 January 2000 the applicant was informed in writing by the Malatia-Sebastia District Prosecutor’s Office that no criminal proceedings would be brought against him, if he reported for military service. The letter also urged the applicant to fulfil his civic and filial duty to his motherland and to go through the school of maturity in the form of military service.
12. One year after receiving the above letter, the applicant was contacted by assistant prosecutor K. The applicant went to meet K. in April 2001. According to the applicant, he was told that a criminal case would not be initiated and that he would be forced to perform military service. The applicant was accused of being a traitor to his country, his religious beliefs were ridiculed, and he was mocked and cursed because he would not serve in the military.
13. On 5 July 2001 the applicant sent another letter to the authorities once again explaining the reasons for his refusal to serve in the army.
14. On 8 April 2002 criminal proceedings were instituted under Article 75 of the Criminal Code on account of the applicant’s draft evasion.
15. On 10 May 2002 a formal charge of draft evasion was brought against the applicant and a search was declared for him.
16. On 13 May 2002 the Malatia-Sebastia District Court of Yerevan ordered the applicant’s detention on remand and authorised the monitoring of his correspondence.
17. On 26 November 2002 the applicant, having learnt that a criminal case had been initiated against him, went to the Malatia-Sebastia District Prosecutor’s Office where he was immediately placed under arrest.
18. On 1 December 2002 the applicant was released after signing an undertaking not to leave his place of residence.
19. On 2 April 2003 the Malatia-Sebastia District Court of Yerevan found the applicant guilty as charged and sentenced him to two years in prison.
20. On an unspecified date the applicant appealed.
21. On 2 May 2003 the Criminal Court of Appeal upheld the judgment of the District Court.
22. On 12 May 2003 the applicant appealed, arguing, inter alia, that his conviction violated his rights guaranteed by Article 9 of the Convention.
23. On 30 May 2003 the Court of Cassation upheld the applicant’s conviction.
24. On 21 June 2003 the applicant was imprisoned.
25. On 11 December 2003 the applicant was released on parole after having served almost six months of his sentence.
26. For a summary of the relevant domestic provisions see the judgment in the case of Bayatyan v. Armenia ([GC], no. 23459/03, §§ 41-45, 7 July 2011).
VIOLATED_ARTICLES: 9
VIOLATED_PARAGRAPHS: 9-1
